PER CURIAM.
John Richard Mason timely seeks a belated appeal of his judgment and sentence entered on May 22, 2007. In response to an order to show cause, the state indicates that it does not oppose the granting of relief. A timely appeal of the judgment and sentence was taken in case number 1D07-3451. Through no fault directly attributable to petitioner, that appeal was dismissed for failure to respond to the court’s orders requiring payment of the filing fee and requiring petitioner to show cause concerning the timeliness of the notice of appeal. Therefore, the proper remedy is reinstatement of the appeal in case number 1D07-3451 rather than granting a belated appeal.
Accordingly, the appeal in Mason v. State, case number 1D07-3451, is hereby reinstated.
KAHN, DAVIS, and CLARK, JJ., concur.